     Case 1:19-cr-00166-VEC Document 194 Filed 07/08/20 Page 1 of 2

MEMO ENDORSED
                                                     USDC SDNY
                                                     DOCUMENT
                                                     ELECTRONICALLY FILED
                                                     DOC #:
                                                     DATE FILED: 7/8/2020




                                   Application GRANTED. Sentencing for Mr. Avila is
                                   adjourned to September 24, 2020, at 2:30 p.m. The
                                   parties' sentencing submissions are due no later than
                                   September 10, 2020.
                                   SO ORDERED.


                                                             7/8/2020

                                   HON. VALERIE CAPRONI
                                   UNITED STATES DISTRICT JUDGE
Case 1:19-cr-00166-VEC Document 194 Filed 07/08/20 Page 2 of 2
